                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                                    1:20-cv-34-MOC
                              (1:16-cr-116-MOC-WCM-1)

SETH WILLIS PICKERING,                                 )
                                                       )
                       Petitioner,                     )
                                                       )
vs.                                                    )               ORDER
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
                  Respondent.                          )
_______________________________________                )

       THIS MATTER is before the Court on Petitioner’s pro se Motion to Vacate, Set Aside or

Correct Sentence under 28 U.S.C. § 2255. (Doc. No. 1).

       I.      BACKGROUND

       Petitioner was charged with a single count of first-degree murder for stabbing his six-year-

old daughter through the chest. (1:16-cr-116, Doc. No. 8).

       Petitioner pled guilty pursuant to a written Plea Agreement in which he admitted his guilt

of the charged offense and the parties agreed to a binding sentence to life imprisonment. (Id., Doc.

No. 49 at 1-2). The Plea Agreement provides that, if the Attorney General directs the Government

to seek the death penalty, Petitioner may withdraw from the Plea Agreement. (Id.). If Petitioner

fails to fully comply with any provision of the Plea Agreement, attempts to withdraw the guilty

plea is a breach that will relieve the Government of its obligations but will not relieve Petitioner

of his obligations under the Plea Agreement or allow him to withdraw his plea. (Id.). The Plea

Agreement sets forth Petitioner’s sentencing exposure of death or life imprisonment, a $250,000

fine, and no more than five years of supervised release. (Id., Doc. No. 49 at 2). Petitioner stipulated

that there is a factual basis for the plea and that the Court may use the offense conduct set forth in

                                                  1
the written Factual Basis to support the plea, except as to facts to which Petitioner specifically

objects. (Id., Doc. No. 49 at 3). Petitioner agreed to waive his right to withdraw the plea once the

Court accepted it, the rights to be tried by a jury, to be assisted by an attorney at trial, to confront

and cross-examine witnesses, and not to be compelled to incriminate himself. (Id., Doc. No. 49 at

4). The Plea Agreement expressly waives Petitioner’s appellate and post-conviction rights to

challenge his conviction or sentence except for claims of ineffective assistance of counsel and

prosecutorial misconduct. (Id.).

        The Factual Basis provides:

                On September 9, 2016, SETH WILLIS PICKERING was camping on the
        Blue Ridge Parkway, in Buncombe County, in the Western District of North
        Carolina, within the special maritime and territorial jurisdiction of the United
        States. PICKERING was then 36 years old.

               PICKERING’s six-year-old daughter, Lila Pickering, was with him and she
        was in his care and control.

                Two Blue Ridge Parkway law enforcement Rangers approached
        PICKERING. Upon doing so, PICKERING stabbed Lila Pickering in the heart with
        a knife, killing her.

              PICKERING killed Lila willfully, deliberately, maliciously, and with
        premeditation.

(Id., Doc. No. 50 at 1) (emphasis added).

        A Rule 11 hearing came before the Court on February 9, 2018 at which Petitioner was

placed under oath. (Id., Doc. No. 74). Petitioner explained that he is a high school graduate and

denied being under the influence of any intoxicating liquors or narcotic drugs. (Id., Doc. No. 74 at

5). The following then transpired:

        Q. Are you presently under the influence of any medicines or drugs of any kind?
        MR. WINIKER: Your Honor, I’ll interpose very briefly. My client is under
        psychological care and does receive some psychological treatment at – including
        medication at Buncombe County jail. I have spoken to my client this morning, and



                                                   2
in no way do I believe that that medication has impaired his ability to hear and
understand or otherwise knowingly enter into this plea this morning.

BY THE COURT:
Q. Mr. Pickering, do you believe that the medications that you’re taking in any way
impair your ability to understand what is happening today?

A. No, Your Honor.

Q. Are you feeling any effects to that that implicate your ability to understand and
make decisions?

A. No, Your Honor.

Q. … Mr. Winiker, you have had an opportunity to be with Mr. Pickering over what
period of time?

MR. WINIKER: Your Honor, for the last 18 months I have been with Mr. Pickering
for many, many dozens of hours if not hundreds, and in no way do I see any changes
in his demeanor, behavior, or anything that would reflect he was under the adverse
influences of any medications or anything else.

THE COURT: All right. Do you believe his mind is clear and that he is able to
understand the serious plea that’s being taken today?

MR. WINIKER: I do, Your Honor.

THE COURT: … Mr. Winiker, would you put down – do you have a list of the
drugs he’s taking so we can put it in the record?

MR. WINIKER: Your Honor, it is a generic version of Zoloft.
…

Q. Have you taken these medications in the last 48 hours?

A. Yes, Your Honor.

Q. That would be zoloft?

MR. WINIKER: Yes.

THE COURT: Anything else?

MR. WINIKER: No, Your Honor.

BY THE COURT:

                                         3
       Q. Is that right, Mr. Pickering?

       A. Yes.

(Id., Doc. No. 74 at 5-7).

       Petitioner stated that his mind is clear and that he understands that he is entering a guilty

plea that may not be later withdrawn. (Id., Doc. No. 74 at 8). Petitioner reviewed the Indictment

with his lawyer and they discussed his decision to plea guilty. (Id., Doc. No. 74 at 8). The Court

read the charge and Petitioner confirmed that he was pleading guilty to that offense. (Id., Doc. No.

74 at 9). The Court recited the elements of the offense and the sentencing exposure and Petitioner

stated that he understands. (Id., Doc. No. 74 at 10). Petitioner agreed that he discussed how the

sentencing guidelines may apply to his case with counsel, but that the agreed sentence reflected in

the Plea Agreement would be the one imposed. (Id., Doc. No. 74 at 13). Petitioner stated that he

understands and was waiving the rights set forth in the Plea Agreement including the right to a

trial, the assistance of an attorney, the presumption of innocence, the right not to be required to

testify, and the Government’s burden of proof. (Id., Doc. No. 74 at 14). Petitioner also stated that

he understands the consequences of his plea including the ability to vote, hold public office, serve

on a jury and possess a firearm. (Id., Doc. No. 74 at 15). Petitioner admitted that he committed the

acts described in the Indictment. (Id., Doc. No. 74 at 14-15). Petitioner read the Plea Agreement,

went over it with counsel, and fully understands all its terms. (Id., Doc. No. 74 at 15). The

prosecutor recited the Plea Agreement’s essential terms, including the appeal and post-conviction

waiver, which Petitioner stated he understands, and Petitioner confirmed that he had signed the

Plea Agreement. (Id., Doc. No. 74 at 17-18). Petitioner stated he understands that, if the Court

accepts the Plea Agreement, the sentence contained in the Plea Agreement will become binding

on the Court. (Id., Doc. No. 74 at 18). The prosecutor read the Factual Basis in open court which



                                                 4
Petitioner stated that he signed and agreed to. (Id., Doc. No. 74 at 18-20). Petitioner confirmed that

he voluntarily entered into the plea as follows:

       Q. Is your willingness to plead guilty the result of prior discussions between you
       and your attorney?

       A. Yes, Your Honor.

       Q. Have you had ample time to discuss with your attorney any possible defense
       you may have to the charges, and have you told your attorney everything you
       want him to know – either one of them to know about the case?

       A. Yes, Your Honor.

       Q. Are you entirely satisfied with the services of your attorneys?

       A. Yes, Your Honor.

       Q. Are you telling the Court that you know and understand fully what you’re doing,
       that you’ve heard and understand all parts of this proceeding, and you want the
       Court to accept your plea of guilty?

       A. Yes, Your Honor.

       Q. Do you have any questions, statements or comments to make about anything
       brought up or discussed in the course of this proceeding?

       A. No, Your Honor.

(Id., Doc. No. 74 at 20-21) (emphasis added).

       The Court then asked the parties to explain the process by which the plea transpired:

       THE COURT: All right. Before the Court accepts the plea I’d like a little bit of –
       to put on the record with regard to what process you went through in order to arrive
       at this decision between the parties.

       MR. PRITCHARD: Your Honor, the parties obviously have discussed this. There
       was a plea offer that was –

       THE COURT: First, this has to go up to the Attorney General of the United States.

       MR. PRITCHARD: Correct.

       THE COURT: That process was followed.

                                                   5
       MR. PRITCHARD: It was, Your Honor.

       THE COURT: After the government went up and gave its presentation, the defense
       was offered an opportunity to go up were they not?

       MR. PRITCHARD: They were. Actually, we were there simultaneously. They
       actually made their presentation before – the government did – to the panel, and
       then the panel spoke to the government while the defense attorneys were not
       present.

       THE COURT: That panel evaluates cases up in Washington in order to keep some
       sort of consistencies across the country as to which cases the death penalty is being
       asked to be given in. is that correct?

       MR. PRITCHARD: That’s correct, Your Honor. The panel made a
       recommendation that, I believe, then went to the Deputy Attorney General, and he
       made a recommendation and it was presented to Attorney General Sessions who is
       the – has the only vote that counts.

       THE COURT: Okay. So the decision was made by the government to offer this
       plea; is that correct?

       MR. PRITCHARD: That’s correct. The Attorney General authorized us to make
       this plea.

       THE COURT: Thank you. I wanted there to be something on the record as to what
       the process was, and why we reached this kind of thing before the Court gets
       involved in accepting a plea. Because once the Court’s going to accept that plea the
       Court’s going to be bound by that. And I just wanted it for the record that the
       process was followed and that both parties were wanting this sentence. Is that right?

       MR. WINIKER: Your Honor, it is. In addition, as authorized by our client, we
       were authorized to make this offer to the government, which we did at the time
       of the – of our meeting at DOJ.

(Id., Doc. No. 74 at 22-23) (emphasis added).

       The Court concluded that the plea was knowingly and voluntarily made and that Petitioner

understands the charges, potential penalties, and the consequences of his plea. (Id., Doc. No. 74 at

24). The Court also concluded that there is a factual basis and accepted the guilty plea, making the

Government’s sentencing recommendation binding on the Court. (Id., Doc. No. 74 at 24). The



                                                 6
Court further noted that Petitioner signed a document indicating that he does not wish to be

interviewed by probation and that the Presentence Investigation Report (“PSR”) would be

expedited, and Petitioner stated he understands. (Id., Doc. No. 74 at 24-25).

       The PSR calculated the base offense level as 43 because the offense is a violation of 18

U.S.C. § 1111 pursuant to U.S. Sentencing Guidelines § 2A1.1(a). (Id., Doc. No. 59 at ¶ 14). Two

levels were added for a vulnerable victim pursuant to § 3A1.1(b)(1). (Id., Doc. No. 59 at ¶ 16).

Three levels were deducted for acceptance of responsibility, resulting in a total offense level of 42.

(Id., Doc. No. 59 at ¶¶ 21-23). Petitioner had one criminal history point and a criminal history

category of I. (Id., Doc. No. 59 at ¶ 28). The resulting guidelines range was 360 months to life

imprisonment, however, the statuorily required minimum sentence for this offense is lif, so the

guideline term of imprisonment is life. (Id., Doc. No. 59 at ¶ 51).

       Sentencing came before the Court on August 31, 2018. (Id., Doc. No. 76). Petitioner stated

in open court that he recalled the Rule 11 proceeding, read the PSR, understood it, and discussed

it with counsel. (Id., Doc. No. 76 at 3). Defense counsel’s only remaining objection was to the

restitution amount. (Id., Doc. No. 76 at 3-4). The parties agreed with the guidelines sentencing

range of life and the defense expressed gratitude to the Government for refraining to seek the death

penalty. (Id., Doc. No. 76 at 6-7). Petitioner chose to address the Court. He admitted that he

murdered his daughter and explained that he did so because he was in a paranoid psychotic

delusion, and believed he was doing the right thing and an act of mercy. (Id., Doc. No. 76 at 17).

       The Court considered the § 3553 factors and sentenced Petitioner to the agreed statutory

minimum sentence of life imprisonment. (Id., Doc. No. 76 at 29); (Id., Doc. No. 63) (Judgment);

(Id., Doc. No. 75) (Amended Judgment modifying restitution order).




                                                  7
        Petitioner argued on direct appeal that: (1) the Court lacked jurisdiction over the case

because there was insufficient evidence that he committed the offense within the special maritime

and territorial jurisdiction of the United States; (2) the appeal waiver does not bar this jurisdictional

argument because jurisdiction cannot be waived; and (3) the Court failed to ensure that there was

a factual basis for finding that Petitioner committed the offense within the special maritime and

territorial jurisdiction of the United States before accepting the guilty plea. The Fourth Circuit

dismissed in part and affirmed in part on June 24, 2019. It found that the Court did not plainly err

by determining that there was a factual basis for Petitioner’s plea and dismissed the remaining

claims because they are covered by the appeal waiver. United States v. Pickering, 771 Fed. Appx.

287 (4th Cir. 2019).

        Petitioner filed the instant § 2255 Motion to Vacate on January 23, 2020. 1 Petitioner argues

that the guilty plea was not knowingly and voluntarily entered, there was no factual basis for the

guilty plea, and counsel was ineffective for misinforming him about a viable insanity defense.

Petitioner asks the Court to vacate his sentence and that he be granted an evidentiary hearing and

discovery.

        II.        STANDARD OF REVIEW

        A federal prisoner claiming that his “sentence was imposed in violation of the Constitution

or the laws of the United States, or that the court was without jurisdiction to impose such sentence,

or that the sentence was in excess of the maximum authorized by law, or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate, set aside or correct

the sentence.” 28 U.S.C. § 2255(a).




        1
            Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing the prison mailbox rule).

                                                          8
        Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings . . .” in order to determine whether the petitioner is entitled to any relief on the claims

set forth therein. After examining the record in this matter, the Court finds that the arguments

presented by Petitioner can be resolved without a response from the Government or an evidentiary

hearing based on the record and governing law. See Raines v. United States, 423 F.2d 526, 529

(4th Cir. 1970).

        III.       DISCUSSION2

(1)     Voluntariness of the Guilty Plea

        Before accepting a guilty plea, a district court must conduct a plea colloquy in which it

informs the defendant of, and determines if the defendant comprehends, the nature of the charge

to which he is pleading guilty, the maximum possible penalty he faces, any mandatory minimum

penalty, and the rights he is relinquishing by pleading guilty. Fed. R. Crim. P. 11(b)(1); United

States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991). The court must also ensure that the plea is

supported by an independent factual basis and is not the result of force, threats, or promises outside

the plea agreement. Fed. R. Crim. P. 11(b)(2), (3).

        The Court complied with Rule 11 by asking Petitioner, under oath, whether he understood

the nature of the charges, that his sentence would be life imprisonment, and the consequences of

pleading guilty including the rights he was waiving by pleading guilty. Petitioner stated that he

understood and specifically agreed to waive his appellate and collateral review rights except for

claims of prosecutorial misconduct and ineffective assistance of counsel. The plea was supported

by a factual basis and Petitioner stated under oath that he was pleading guilty because he is guilty


        2
           Petitioner’s claims have been consolidated, restated, and renumbered. Any claim or subclaim contained in
Petitioner’s lengthy Motion to Vacate not expressly addressed in this Order has been considered and rejected.

                                                        9
and that the plea was not due to threats, coercion, or promises other than those contained in the

Plea Agreement. Petitioner further stated that he was fully satisfied with his lawyers’ services.

Petitioner’s present unsupported allegations that his plea was not knowingly and voluntarily

entered are rejected. Blackledge v. Allison, 431 U.S. 63, 74 (1977) (“Solemn declarations in open

court carry a strong presumption of verity. The subsequent presentation of conclusory allegations

unsupported by specifics is subject to summary dismissal, as are contentions that in the face of the

record are wholly incredible.”); see, e.g., United States v. Lemaster, 403 F.3d 216, 221–22 (4th Cir.

2005) (§ 2255 petitioner’s sworn statements during the plea colloquy conclusively established that

his plea agreement and waiver were knowing and voluntary).

       Petitioner’s challenge to the voluntariness of his plea is therefore denied.

(2)    Factual Basis

       Petitioner contends that the factual basis for his plea was “negated” by evidence of his

mental health history, background, and family circumstances. (Doc. No. 1 at 5).

       “[A] guilty plea constitutes a waiver of all nonjurisdictional defects, including the right to

contest the factual merits of the charges.” United States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993).

Thus, after a guilty plea, a defendant may not “raise independent claims relating to the deprivation

of constitutional rights that occurred prior to the entry of the guilty plea.” Blackledge v. Perry, 417

U.S. 21, 29-30 (1974). Rather, he is limited “to attacks on the voluntary and intelligent nature of

the guilty plea, through proof that the advice received from counsel was not within the range of

competence demanded of attorneys in criminal cases.” Id.

       An appellate waiver is generally enforceable where the waiver was knowingly and

voluntarily made. United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992). The Fourth Circuit

does not distinguish between the enforceability of a waiver of direct-appeal rights from a waiver



                                                  10
of collateral-attack rights in a plea agreement. See Lemaster, 403 F.3d at 216. There are narrow

exceptions to the enforceability of plea waivers such that “even a knowing and voluntary waiver

of the right to appeal cannot bar the defendant from obtaining appellate review of certain claims.”

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005). For instance, because “a defendant

who waives his right to appeal does not subject himself to being sentenced entirely at the whim of

the district court[,] ... a defendant could not be said to have waived his right to appellate review of

a sentence imposed in excess of the maximum penalty provided by statute or based on a

constitutionally impermissible factor such as race.” Marin, 961 F.2d at 496 (emphasis added).

           Petitioner waived this claim by entering his knowing and voluntary guilty plea. See Section

(1), supra. This claim was also waived by the enforceable post-conviction waiver contained in the

Plea Agreement that is not subject to any exception. This claim will therefore be dismissed and

denied.3

(3)        Ineffective Assistance of Counsel

           Petitioner raises several claims of ineffective assistance of counsel that will be addressed

in turn.

           The Sixth Amendment to the U.S. Constitution guarantees that in all criminal prosecutions,

the accused has the right to the assistance of counsel for his defense. See U.S. Const. Amend. VI.

To show ineffective assistance of counsel, Petitioner must first establish deficient performance by

counsel and, second, that the deficient performance prejudiced him. Strickland v. Washington, 466



           To the extent that the instant claim overlaps with the challenge to the plea’s factual basis that Petitioner
           3

raised on direct appeal, it is not cognizable in this post-conviction proceeding. See United States v. Dyess, 730 F.3d
354, 360 (4th Cir. 2013) (It is well settled that a criminal defendant cannot “circumvent a proper ruling ... on direct
appeal by re-raising the same challenge in a § 2255 motion.”) (quoting United States v. Linder, 552 F.3d 391, 396 (4th
Cir. 2009)); see also United States v. Roane, 378 F.3d 382, 396 n. 7 (4th Cir. 2004) (noting that, absent “any change
in the law,” defendants “cannot relitigate” previously decided issues in a § 2255 motion); Boeckenhaupt v. United
States, 537 F.2d 1182, 1183 (4th Cir.1976) (holding criminal defendant cannot “recast, under the guise of collateral
attack, questions fully considered by this court [on direct appeal]”).

                                                         11
U.S. 668, 687-88 (1984). The deficiency prong turns on whether “counsel's representation fell

below an objective standard of reasonableness ... under prevailing professional norms.” Id. at 688.

A reviewing court “must apply a ‘strong presumption’ that counsel’s representation was within

the ‘wide range’ of reasonable professional assistance.” Harrington v. Richter, 562 U.S. 86, 104

(2011) (quoting Strickland, 466 U.S. at 689). The Strickland standard is difficult to satisfy in that

the “Sixth Amendment guarantees reasonable competence, not perfect advocacy judged with the

benefit of hindsight.” See Yarborough v. Gentry, 540 U.S. 1, 8 (2003). The prejudice prong

inquires into whether counsel’s deficiency affected the judgment. See Strickland, 466 U.S. at 691.

A petitioner must demonstrate “a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id. at 694. In considering the

prejudice prong of the analysis, a court cannot grant relief solely because the outcome would have

been different absent counsel’s deficient performance, but rather, it “can only grant relief under .

. . Strickland if the ‘result of the proceeding was fundamentally unfair or unreliable.’” Sexton v.

French, 163 F.3d 874, 882 (4th Cir. 1998) (quoting Lockhart v. Fretwell, 506 U.S. 364, 369 (1993)).

Under these circumstances, the petitioner “bears the burden of affirmatively proving prejudice.”

Bowie v. Branker, 512 F.3d 112, 120 (4th Cir. 2008).

       Where a defendant enters his plea upon the advice of counsel, the voluntariness of the plea

depends on whether counsel’s advice was “within the range of competence demanded by attorneys

in criminal cases.” Hill v. Lockhart, 474 U.S. 52, 56 (1985) (quoting McMann v. Richardson, 397

U.S. 759, 771 (1970)). To satisfy Strickland’s prejudice prong, the defendant must show “there is

a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.” Hill, 474 U.S. at 59. If the petitioner fails to meet this burden, a



                                                 12
“reviewing court need not even consider the performance prong.” United States v. Rhynes, 196

F.3d 207, 232 (4th Cir. 1999), vacated on other grounds, 218 F.3d 310 (4th Cir. 2000).

       First, Petitioner argues that counsel abandoned a meritorious insanity defense despite

Petitioner’s wish to pursue such a defense. Petitioner contends that he told his lawyers during the

entire pre-trial period that he wanted to pursue an insanity defense, that two mental health experts

supported an insanity defense, that counsel pressured him to plead guilty and downplayed the

conditions he would face in prison, and that counsel abandoned an insanity defense for no logical

reason, and told Petitioner that he would be found guilty based on the crime scene evidence.

Counsel finally “broke” Petitioner and got him to agree to plead guilty by showing Petitioner

graphic evidence from the crime scene. Petitioner argues that, but for counsel’s misadvice, he

would have gone to trial and there is a strong possibility that he would have been acquitted of first-

degree murder by reason of insanity based on the evidence presented at the sentencing hearing.

       The record reflects that Petitioner knowingly and voluntarily pled guilty to murdering his

daughter with premeditation and admitted his guilt of that offense. Any suggestion that he did not

satisfy the elements of the offense or lacked the requisite intent is conclusively refuted by the

record. See Sections 1-2, supra. Further, the Rule 11 hearing transcript belies Petitioner’s present

self-serving claim that he wanted to pursue an insanity defense and proceed to trial. See (1:16-cr-

116, Doc. No. 74 at 22-23) (defense counsel stating in open court that Petitioner authorized counsel

to make the plea offer to the Government); (Id., Doc. No. 74 at 20-21) (Petitioner stating in open

court that he was pleading guilty freely and voluntarily).

       The record further reflects that counsel’s alleged coercion was nothing more than sound

legal advice. Counsel achieved the minimum possible sentence that Petitioner could have received

if he was convicted following a jury trial. There was a great probability, based on the evidence and



                                                 13
the horrific facts of the case, that Petitioner would have been convicted and sentenced to death had

he proceeded to trial. Counsel cannot be deemed ineffective for recommending that he plead guilty

to this offense, for which he has admitted his guilt, in order to obtain the lowest possible sentence

under the law and avoid a likely death sentence.

       Second, Petitioner contends that counsel never explained the elements of first-degree

murder, the Government’s burden of proof, or the burden of proof for an insanity defense.

Assuming arguendo that Petitioner’s excellent counsel failed to inform him of the elements of the

offense and the Government’s burden of proof, any such deficiency was cured by the Court during

the Rule 11 hearing at which it explained the relevant statute, its elements, and the Government’s

burden at trial. (1:16-cr-116, Doc. No. 74 at 10). Petitioner further confirmed, under oath, that he

discussed “any possible defenses” with counsel and is entirely satisfied with counsel’s services.

(Id., Doc. No. 74 at 20). Petitioner’s self-serving and unsupported claims to the contrary are

rejected. See Blackledge, 431 U.S. at 74; Lemaster, 403 F.3d at 221–22.

       Petitioner appears to argue that counsel was ineffective for allowing him to plead guilty

where the only information that supported a factual basis for the plea was that which was read by

the Court, nothing else supports the elements of first-degree murder, and no factual basis supports

that the murder wasa willful, deliberate, malicious, and premeditated. This claim is conclusively

refuted by the record. Petitioner pled guilty to first-degree murder after listening to the Court read

out the charge, its elements, and the Factual Basis in open court during the Rule 11 hearing. The

Factual Basis specifically states that the murder was willful, deliberate, malicious, and

premeditated. (1:16-cr-116, Doc. No. 50 at 1). Petitioner knowingly and voluntarily pled guilty to

the offense as charged and admitted all its elements. His present self-serving claim of an




                                                 14
insufficient factual basis is rejected. See Blackledge, 431 U.S. at 74; Lemaster, 403 F.3d at 221–

22.

          Petitioner next contends that counsel was ineffective at the sentencing hearing by

presenting evidence that supported an insanity defense and negated the factual basis for his guilty

plea to first-degree murder. Petitioner testified at sentencing that he murdered his daughter because

he did not think he had any choice and was in a paranoid psychotic delusion. He claims that he did

not realize what he had done until months later after receiving mental health treatment and

medication. Petitioner also faults counsel for failing to object when the Court stated at sentencing

that the case shows a selfish killing without regard to Petitioner’s mental state and there no excuse

for what happened.

          Petitioner’s arguments that there was an inadequate factual basis to support the plea and

that he had a meritorious insanity defense are meritless for reasons already discussed. See Sections

(1)-(2), supra. Counsel was not ineffective for failing to object to the Court’s statements at

sentencing because they are supported by the facts before the Court and were part of its § 3553

considerations. Moreover, the Court’s view of the evidence had no practical impact on Petitioner,

as it was bound by the statutorily required sentence of life imprisonment, to which all parties

agreed.

          Petitioner’s ineffective assistance claims also fail because Petitioner has failed to establish

that he was prejudiced by counsel’s allegedly deficient performance. Defense counsel obtained

special permission from the Attorney General to waive the death penalty and agree to the minimum

possible sentence of life imprisonment. Counsel’s extraordinary efforts likely saved Petitioner’s

life. Petitioner has admitted that he murdered his daughter and, by his own admission, the evidence

was so disturbing that it “broke” him and convinced him to plead guilty. He has failed to



                                                    15
demonstrate a reasonable probability that he would have pled not guilty and proceeded to trial but

for counsel’s allegedly deficient performance. And if he had gone to trial, the overwhelming

likelihood is that the jury would have convicted him and recommended the death penalty.

       In short, Petitioner’s claims are conclusively refuted by the record, including his own sworn

statements in open court, and there is no reasonable probability that he would have gone to trial

and faced an all but certain death sentence but for counsel’s alleged deficiencies.

       IV.     CONCLUSION

       For the foregoing reasons, the Court will dismiss and deny Petitioner’s § 2255 Motion to

Vacate.

       IT IS, THEREFORE, ORDERED that:

       1.      Petitioner’s Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. §

               2255, (Doc. No. 1), is DISMISSED and DENIED.

       2.      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

               Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

               appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

               (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

               jurists would find the district court’s assessment of the constitutional claims

               debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

               denied on procedural grounds, a petitioner must establish both that the dispositive

               procedural ruling is debatable and that the petition states a debatable claim of the

               denial of a constitutional right).

       3.      The Clerk is instructed to close this case.




                                                    16
Signed: March 30, 2020




        17
